Citation Nr: 1327076	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  08-33 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left ear hearing loss.  

2.  Entitlement to service connection for ulcer disease, claimed as secondary to a low back disability.  

(The issue of entitlement to a disability rating in excess of 30 percent for chronic adjustment disorder with anxiety and depressed mood will be the subject of a separate decision under a separate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

A video conference hearing was held in April 2009, with the Veteran sitting at the St. Paul, Minnesota RO and the undersigned Veterans Law Judge sitting in Washington, DC.  The Veteran provided testimony regarding the issues of entitlement to service connection for a low back disability, to include as secondary to service-connected left ear hearing loss and service connection for ulcer disease, claimed as secondary to a low back disability.  A transcript of the hearing testimony is associated with the claims folder. 

An October 2009 Board decision denied entitlement to service connection for a low back disability, secondary to service-connected left ear hearing loss and denied entitlement to service connection for ulcer disease, claimed as secondary to a low back disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an order in May 2010 endorsing the Appellee's Motion for Remand and remanded the case for readjudication.  In December 2010, the Board remanded the Veteran's case for additional development.  The case has been returned to the Board for review.

In December 2010, the Board remanded the claims for service connection for a low back disability, service connection for ulcer disease, and entitlement to a disability rating in excess of 30 percent for chronic adjustment disorder with anxiety and depressed mood, for further development.  In April 2013, the Veteran testified at a video conference hearing before another Veterans Law Judge regarding the sole issue of entitlement to an increased disability rating for the service-connected chronic adjustment disorder.  Therefore, the issue of entitlement to a disability rating in excess of 30 percent for chronic adjustment disorder with anxiety and depressed mood will be decided by the Veterans Law Judge who conducted the April 2013 hearing in a separate Board decision.  

During the pendency of the Veteran's appeal, the Veteran's private representative passed away.  In November 2010, the Veteran executed a VA Form 21-22 and appointed the Disabled American Veterans as his representative.  Therefore, the Disabled American Veterans is listed as the representative on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the Board remanded the Veteran's claim to obtain a VA examination with respect to the etiology of the Veteran's low back disability.  The Veteran contended that his low back disability was proximately caused, or chronically aggravated, by his service-connected left ear hearing loss.  The Veteran stated that his hearing impairment caused him to fall off of a truck and injure his back because he did not hear another truck approaching him.  Following a VA examination and opinion to determine the etiology of the Veteran's low back disability, the Board's remand instructed that if service connection for a low back disability was granted, the Veteran should then be afforded a VA examination with respect to the claim for service connection for ulcer disease, to include as secondary to the low back disability.  

The Veteran was provided a VA examination with respect to his low back disability in January 2011.  The examiner reviewed the claims file, examined the Veteran, and provided negative nexus opinions with supporting and well reasoned rationale, pointing to the medical evidence and statements from the Veteran.  Thus, the Board finds that the VA examination is adequate and complied with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

However, in a September 2012 statement, the Veteran stated that the original accident report completed by his employer stated that he did not hear the other truck.  He stated that the accident report was submitted to VA and should be in his records.  The Veteran also stated that he felt that VA had lost some of his records.

In reviewing the claims file, the Board observes that there is no accident report from the Veteran's prior employer, Transport America, with respect to the 1997 injury.  As the accident report is relevant to the issue on appeal and could potentially alter the January 2011 VA examiner's opinion, the Board must remand the case so that the Veteran can submit the accident report or authorize VA to obtain the records on his behalf.  In addition, the Veteran should be sent a list of all of the evidence previously submitted in connection with his appeal to ensure that he is afforded the opportunity to identify and/or submit any outstanding evidence that would substantiate his claims.  

The submission of additional evidence, to include an accident report from the time of the Veteran's injury, would require an addendum medical opinion regarding the etiology of the low back disability.  Therefore, if additional evidence is received regarding the Veteran's low back disability, the RO/AMC must obtain an addendum opinion.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Veteran's claim for service connection for ulcer disease is inextricably intertwined with the claim for entitlement to service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Further, upon review of the record, the Board notes that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information, identifying treatment for his ulcer disease at the Minnesota Surgical Associates to include Dr. Michael Koepli.  The RO received a negative response wherein it was noted that the Veteran was last seen in 1997 and the records were destroyed.  The July 2008 statement of the case indicated that the treatment records from Minnesota Surgical Associates were destroyed.  However, the Veteran did not receive separate notification regarding the negative response and that he may submit the records himself.  On remand, the Veteran should be notified that the records from the Minnesota Surgical Associates and Dr. Michael Koepli were destroyed and he may submit any such records in his possession.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a list of all evidence contained in the claims file with respect to the issues on appeal, to include the private treatment records from Dr. J. Dowdle dated from June 1997 to October 2001, a lay statement from J.D. and C.D., a lay statement from E.D.S., a lay statement from the Veteran's former attorney, a lay statement from the Veteran's spouse, a February 1997 letter from Dr. P.W.M., the Worker's Compensation Stipulation for Settlement, a copy of a letter that was reportedly written by the Veteran in June 1997, VA medical treatment records dated from January 2002 to February 2005 and from January 2011 to August 2012, records from Summit Orthopedics dated in October 2001, a May 2010 private audiologist's opinion and audiometric findings, and a February 1995 physical examination form.

Notify the Veteran that the accident report from his prior employer, Transport America, is not included in the claims file.  Notify the Veteran that the private treatment records from Minnesota Surgical Associates and Dr. Michael Koepli were destroyed and he may submit to VA any such treatment records in his possession.  

Request the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each non-VA medical treatment facility he believes may have outstanding treatment reports, not already of record, where he was treated for his low back disability and ulcer disability, as well as for VA to obtain the 1997 accident report from his prior employer, Transport America.  

The RO/AMC should attempt to obtain all pertinent records and notify the Veteran of any unsuccessful efforts and/or negative response.

2.  If additional evidence is associated with the claims file with respect to the Veteran's low back disability, to include a 1997 accident report, if any, from his former employer, refer the claims file to the January 2011 VA examiner in order to provide an addendum opinion.  

If the January 2011 VA examiner is unavailable, request that another appropriately qualified VA clinician review the claims file, including the January 2011 VA examination report, and provide the below requested opinions.  If additional examination of the Veteran is deemed necessary, such examination should be scheduled.

* The clinician is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran has a low back disability proximately due to, or chronically aggravated by, the service-connected left ear hearing loss disability.  The examiner must discuss the Veteran's statements regarding his contention that he fell and injured his back due to being startled by the presence of a truck he had not heard.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

* The clinician is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran has a low back disability that is caused by or related to active service.  

A clear rationale should be provided for every opinion expressed.  

3.  Thereafter, the RO/AMC should readjudicate the issue of entitlement to service connection for a low back disability to include as secondary to service-connected left ear hearing loss.  If the benefit sought is not granted to the Veteran's satisfaction, supplemental statement of the case should be issued and the Veteran and his representative should be afforded the appropriate amount of time to respond.  

4.  Thereafter, ONLY IF if service connection has been established for a low back disability, schedule the Veteran for a VA examination with respect to the etiology of his ulcer disability.  

* The clinician is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's ulcer disease is proximately due to, or chronically aggravated by, the service-connected low back disability, including medication used to treat the Veteran's low back disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A clear rationale must be provided for every opinion expressed.  

5.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issue on appeal of entitlement to service connection for ulcer disease, claimed as secondary to low back disability, with consideration of all evidence received or obtained subsequent to issuance of the most recent supplemental statement of the case in October 2012.  If the benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

